DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

               TERESA PERDOMO and ROBERT PERDOMO,
                            Appellants,

                                    v.

           STATE FARM FLORIDA INSURANCE COMPANY,
                          Appellee.

                              No. 4D18-2070

                          [January 16, 2020]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit,
Okeechobee County; Laurie E. Buchanan, Judge; L.T. Case No.
2016CA000443.

   Daniel A. Norton of Shochet Law Group, Lake Worth, for appellants.

  Elizabeth K. Russo and Paulo R. Lima of Russo Appellate Firm, P.A.,
Miami, and Green, Ackerman & Matzner, P.A., Boca Raton, for appellee.

PER CURIAM.

   Affirmed.

LEVINE, C.J., MAY and GERBER, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.